Securities and Exchange Commission Washington, D.C. 20549 Form 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act April 17, Date of Report (Date of earliest event reported) Freestone Resources, Inc. (Exact name of registrant as specified in its charter) Nevada 000-28753 33-0880427 (State or other jurisdiction of incorporation) (Commission File No.) (I.R.S. Employer Identification No.) Republic Center, Suite 1t. Paul St. Dallas, TX 75201 (Address of Principal Executive Offices) 214-880-4870 (Issuer Telephone number) Check the appropriateboxbelowif theForm8-Kfilingisintendedto simultaneouslysatisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2 below): []Written communications pursuant to Rule 425 under the Securities Act (17 CFR []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01.Entry into a Material Definitive Agreement. On April 17, 2009 the Company entered into an agreement with Lloyd Lane, Tom Bonner, Mike Doran, Jimmy Carter, Clayton Carter and Capital Financial Consultants to liquidate their investments in Freestone.Eachsurrendered his
